Teeat, J.
Several intervening petitions have been filed pertaining to the right of way which, with one exception, rest on the statutes of limitation. It appears that as early as 1872 an effort was made to secure the right of way through intervenors’ property, with a view of securing railroad communications. There were many informalities as to conveyances, the parties often restin'g on oral understandings. In the mean time the railroad corporation proceeded in its work with full knowledge of all concerned, and evidently with the desire of claimants and those whom they represented. After a lapse of some IS years -or more these various intervenors appear, seeking to avail themselves of many technical objections, concerning what theretofore occurred, regardless of interests which subsequently accrued. The railroad corporation could not take possession, for its purposes, of private property without just compensation. After the lapse of 13 or more years, it is impossible to ascertain, through defective or lost agreements, what each of the original owners of the property assented to, for their obvious benefit, in securing proposed railroad accommo*541dations. In some of these cases resort has been had to written transfers, which are lost, and in others to supposed verbal agreements.
In these cases it is obvious that all in interest, respectively, knew that the railroad was being constructed and operated. They should be charged with actual notice of the possession by the railroad of the property in question, so that, whether there was an unrecorded relinquishment or otherwise, they would be held bound under the statute of limitation, or by estoppel in pais. It is well known that in railroad enterprises parties along the line of said proposed road are importunate to secure the benefits thereof, and consequently offer many inducements with respect to the right of way, and otherwise. No question often arises, except as in these cases, until some party, through derivative title, acquired long after, seeks, despite the original understanding or acquiescence, to present claims op mere technical grounds. Such claims should be received with special disfavor, and no other than overruling propositions of law should be heard against the manifest intent and interest of the original parties. If the owners of the property over which this road was established did not assent thereto by formal or informal relinquishment, they should have asserted their demands within the period prescribed by the statute of limitations. This court knows of no rule that excepts parties thus negligent from observing what statutes of repose demand. They saw a railroad being' constructed over their property, the same being part of a continuous line for long distances, of which the particular sections wore an essential part. They never objected thereto, and now, after this long lapse of time, they appear, — the original evidence being lost, — to have this court assert that the railroad company has been a continued tres-jiasser without any right in the premises. Why should not such parties bo held to the ordinary rules of law, and consequently bo barred ?
If the ordinary doctrine of estoppel in pais is to obtain, these cases seem to fall within them with special force. It is contended that, inasmuch as the right of condemning property for public use is dependent on just compensation made, the statutes of limitation do not apply. Why should not the possession in such a case as where trespass is had on private property be governed by the same rule ?
The case of the interveners Wellman and others presents an interesting question. The court suggested to counsel their further aid with respect to the powers of the grantor after escrow, and prior to second delivery. That question has been examined, and it appears that tiie usufruct remains with the grantor. Hence any act by the grantor beneficial to the estate cannot, under any circumstances, be held void. If we look at the interests of the Wellman estate, it is obvious that the arrangements made by the grantor were such as gave new and increased value to the property. There is no equity or technical rule of law depriving the defendant corporation of its rights under the statutes of repose. Hence the exceptions to the master’s re*542port in the intervening claim of Wellman and others are overruled, and petition dismissed.
The intervening claim of Pollard and others rests on the same general propositions. The measure of compensation having been determined, and the amount thereof judicially ascertained, was in the nature of a judgment, and should have been enforced within 10 years thereafter. Besides, it appears that the intervenors had, in satisfaction of their expired demand, agreed for an adjustment thereof with the receiver herein, the terms of which have been complied with.
Exceptions overruled; petition dismissed.
In the intervening claim of Grisham, exceptions overruled and petition dismissed.
The intervening claim of Yaeger falls within the rules above stated, especially when considered in connection with prior relinquishments of the right of way, however informal, but followed by possession and use for railroad purposes known to the claimant and his grantor.
Exceptions overruled. Master’s report confirmed, except as to the decree of title.